              Case 2:19-cv-00301-RSL Document 142 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                    NO. C19-0301RSL
 9                          Plaintiff,
10
                                                               ORDER REGARDING AMERICAN
                     v.                                        MARRIAGE MINISTRIES’
11
                                                               MOTIONS TO SEAL
      MAURICE KING, et al.,
12                          Defendants.
13

14

15           This matter comes before the Court on American Marriage Ministries’ motions to seal
16
     exhibits submitted in relation to discovery motions filed by the parties. Dkt. # 74 and # 87.
17
     Having reviewed the memoranda, declarations, and exhibits submitted by the parties, the Court
18
     finds as follows:
19

20           (1) The only issue presently before the Court is whether Exhibits 1-6 (Dkt. # 77-80 and

21   # 88-89) should remain under seal. Plaintiff’s objections to the Court’s consideration of all or
22   part of those documents should have been raised in its reply or sur-reply as set forth in LCR
23
     7(g).
24
             (2) American Marriage Ministries (“AMM”) asserts that a document can be either
25
     submitted in redacted form or sealed, but not both. Dkt. # 108 at 5 n.4. This is incorrect. Where
26

27
     ORDER REGARDING MOTIONS
28   TO SEAL - 1
             Case 2:19-cv-00301-RSL Document 142 Filed 07/20/20 Page 2 of 2



 1   material is both confidential and important to the issue being decided by the Court, the
 2   unredacted document is filed under sealed (making all of the relevant information available for
 3
     consideration), and a redacted version of the document is filed for public viewing.
 4
            (3) Having clarified those two points, the Court finds that additional input from the
 5

 6   parties is necessary. The parties shall meet and confer regarding the entirety of Exhibits 1-6

 7   (Dkt. # 77-80 and # 88-89), not just the 30 pages attached to the Declaration of Michael Galletch
 8   (Dkt. # 105-1). Prior to the meet and confer, plaintiff shall specifically identify any confidential
 9
     information it would like redacted. If the parties are able to agree on the redactions, AMM shall
10
     file redacted versions of Exhibits 1-6 for public viewing, and Dkt. # 77-80 and # 88-89 will
11
     remained sealed. If the parties cannot agree on the redactions, they shall submit a joint statement
12

13   identifying the areas of disagreement and stating their respective positions. The redacted

14   Exhibits or the joint statement shall be filed on or before July 31, 2020.
15

16
            Dated this 20th day of July, 2020.
17

18
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
19

20

21

22

23

24

25

26

27
     ORDER REGARDING MOTIONS
28   TO SEAL - 2
